IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 336 MAL 2013
                              :
             Petitioner       :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
         v.                   :
                              :
                              :
TWYJUAN DEMETRIC JENKINS,     :
                              :
             Respondent       :


                                    ORDER


PER CURIAM

     AND NOW, this 4th day of March, 2015, the Petition for Allowance of Appeal is

DENIED.